Exhibit Provident Completes Previously Announced Sale of Lloydminster Heavy Oil Assets News Release 21-09 November 30, 2009 All values are in Canadian dollars and conversion of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) announced today it has completed the previously announced sale of its oil and natural gas assets in the Lloydminster area to Emerge Oil & Gas Inc. for total consideration of $85 million, including closing adjustments. The sale proceeds are comprised of $68 million in cash and $17 million in equity. After application of cash proceeds from this sale, Provident will have approximately $285 million drawn against its revolving term credit facility. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
